Citation Nr: 0948410	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-27 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated 30 
percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1951 to December 1952.
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

Procedural history

In the above-referenced November 2005 rating decision, the RO 
granted the Veteran's service connection claim for bilateral 
hearing loss; a 20 percent disability rating was assigned, 
effective June 22, 2005.  The Veteran disagreed with this 
assigned rating and perfected an appeal as to that issue.

During the pendency of the appeal, the RO increased the 
Veteran's hearing loss disability rating from 20 to 30 
percent, also effective June 22, 2005, in a December 2006 
rating decision.  The Veteran has made clear his desire to 
proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [noting that when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

In July 2009, the Board remanded the Veteran's claim for 
further evidentiary development. The Veteran's claim was 
readjudicated by the Appeals Management Center (AMC) in a 
November 2009 supplemental statement of the case (SSOC).  The 
Veteran's claims folder has been returned to the Board for 
further appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Additional comment

In a November 2009 Brief, the Veteran's representative 
alluded to a hearing conducted during the pendency of this 
appeal in which the Veteran provided sworn testimony in 
relation to his claim.  The Board notes that no such hearing 
was held, nor was one requested.  See the Veteran's July 2006 
VA Form 9.  It appears that the representative's reference to 
any hearing held by the Board is in error.  
FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been manifested 
by no more than auditory acuity level VI in each ear.

2.  The evidence does not show that the Veteran's service-
connected hearing loss is  so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than the 
currently-assigned 30 percent for service-connected bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased disability rating greater than 
30 percent for his service-connected hearing loss disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

Stegall concerns

As noted in the Introduction, the Board remanded the 
Veteran's increased rating claim in July 2009 for further 
evidentiary development.  More specifically, the Board 
instructed the agency of original jurisdiction (AOJ) to 
afford the Veteran a VA audiological examination to determine 
the current nature and severity of his bilateral hearing loss 
disability.  The AOJ was then to readjudicate the Veteran's 
claim. 

The AOJ scheduled the Veteran to appear for a VA audiological 
examination on October 24, 2009.  It appears for the evidence 
of record that the Veteran called and cancelled this 
examination.  See the CAPRI schedular screen print out.  The 
Veteran has not submitted any statement as to why he failed 
to report to his scheduled examination, nor has he requested 
that a new exam be scheduled.  

After obtaining copies of recent VA treatment records, the 
AMC readjudicated the Veteran's claim in the above-referenced 
November 2009 SSOC. 

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [finding that where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the Veteran was informed of the evidentiary 
requirements to substantiate a claim for an increased 
disability rating in letters from the RO dated December 22, 
2006 and February 13, 2007, which will be further referenced 
below.  
Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and was advised of the 
provisions relating to the VCAA in a letter dated July 11, 
2005.  Specifically, the Veteran was advised in the letter 
that VA is responsible for obtaining relevant records from 
any Federal agency, including records kept by VA Medical 
Centers and the Social Security Administration.  The letter 
indicated that a VA medical examination would be scheduled if 
necessary to adjudicate his claim.  With respect to private 
treatment records, the letter informed the Veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency.  Included with the letter was a 
copy of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the Veteran was asked to complete 
this release so that VA could obtain private treatment 
records on his behalf.

The July 2005 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it  from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.] 

The Veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b) in the July 2005 letter on 
page 2.  However, the Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments [which apply to applications 
for benefits pending before VA on, or filed after, May 30, 
2008], among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced December 2006 and February 
2007 letters from the RO.  These letters detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the letters advised the 
Veteran as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination. 

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the recent Vazquez decision.  
However, with respect to appeals of initially assigned 
disability ratings such as the instant case the additional 
notice requirements set forth in Vazquez-Flores do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) [noting that where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to any downstream elements].

In any event, the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in November 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the December 2006 
and February 2007 Dingess letters, the Veteran was allowed 
the opportunity to present evidence and argument in response.  
The Veteran's claim was readjudicated in the above-referenced 
November 2009 SSOC.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) [noting that a timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim].  The Veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the Veteran in the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
[finding that VCAA notice is not required where there is no 
reasonable possibility that additional development will aid 
the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's service 
treatment records, and VA post-service treatment records, 
which are associated with the Veteran's claims folder. 

The Veteran was provided with a VA examination in October 
2005, in relation to his original claim for service 
connection.  The Veteran pertinently alleged that his hearing 
loss disability increased in severity since that October 2005 
examination.  Accordingly, the Board remanded the Veteran's 
claim so that a more contemporaneous examination could be 
administered.  As is discussed elsewhere in this decision, 
the Veteran did not report for this examination.  

The Board observes that all due process concerns have been 
satisfied.  
See 38 C.F.R. § 3.103 (2009).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  The Veteran declined the option of a personal 
hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

In December 2005, the Veteran disagreed with the initially 
assigned disability rating for his service-connected 
bilateral hearing loss claim.  In Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), the Court held that "staged" ratings 
may be assigned for separate periods of time based on facts 
found.

Specific rating criteria - hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2009).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2009).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

Preliminary matter -  the Veteran's failure to report for 
examination

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2009).

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination" one should be scheduled.  In this case, 
pursuant to the Veteran's contention that his hearing loss 
had worsened and the Board's remand, the AOJ scheduled the 
Veteran for a VA examination to take place on October 24, 
2009 to evaluate the current severity of the Veteran's 
bilateral hearing loss.  The Veteran cancelled and failed to 
report for the scheduled examination without providing an 
explanation.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
held that VA must show that a claimant lacked "good cause" 
[see 38 C.F.R. § 3.655 (2009)] for failing to report for a 
scheduled examination.  Neither the Veteran nor his 
representative has provided an "adequate reason" or "good 
cause" for the Veteran's failure to report to his October 
2009 VA examination.  No cogent reason has been provided for 
the Veteran's absence, and he has not since requested that 
the examination be rescheduled.    

The Board finds that in light of the Veteran's disinclination 
to fully cooperate with the process, that good cause for his 
failure to report for the VA examination has not been shown.  

Because this is a Fenderson type case, the claim must be 
rated based on the evidence of record.  See 38 C.F.R. § 3.655 
(2009); see also Turk v. Peake, 21 Vet. App. 565 (2008).

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's hearing loss is currently rated under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2009) [hearing impairment].  
Diagnostic Code 6100 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the disability at issue [hearing loss].  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6100.

Schedular rating

The recent medical evidence of record includes three VA 
audiological assessments which are discussed in detail 
immediately below. 

(i)  The October 2005 VA audiological examination report


1000 
Hz
2000 
Hz
3000 
Hz
4000 
Hz
Avg.
Speech 
Discriminati
on
RIGHT
60
70
75
80
71.25 
dB
76%
LEFT
60
70
70
70
67.5 
dB
74%

The October 2005 VA audiology examination report shows that 
the Veteran's right ear manifests an average puretone 
threshold of 71.25 decibels [at 1000, 2000, 3000, and 4000 
Hz], and speech discrimination of 76 percent.  Reference to 
38 C.F.R. 
§ 4.85, Table VI, shows the Veteran's right ear hearing loss 
to be Level IV impairment.

The report also indicates that the Veteran's left ear 
manifests an average puretone threshold of 67.5 decibels [at 
1000, 2000, 3000, and 4000 Hz], and speech discrimination of 
74 percent.  Reference to 38 C.F.R. § 4.85, Table VI, also 
shows the Veteran's left ear hearing loss to be Level VI 
impairment.  

Table VII [Percentage evaluation for hearing impairment] 
indicates that for a right ear with Level IV hearing loss and 
left ear with Level VI hearing loss, a 20 percent rating is 
assigned.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
As shown by the October 2005 VA examination report, all four 
of the specified frequencies in each ear were 55 dB or more.  
Accordingly, 38 C.F.R. § 4.86(a) is applicable, and the 
Veteran's Roman numeral designations for hearing impairment 
may be determined from either Table VI or Table VIA, 
whichever results in the higher numeral.  In this case, 
application of Table VIA avails the Veteran of a higher 
disability evaluation.  Under this chart, the Veteran's 
puretone threshold averages yields a higher Roman numeral 
designation from Level IV to Level VI for the right ear only.  
Table VII indicates that for a right ear and left ear with 
Level VI bilaterally, a 30 percent disability evaluation is 
assigned.  

With respect to the application of 38 C.F.R. § 4.86(b), the 
Veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz for either ear.  Therefore,  38 C.F.R. § 4.86(b) 
is not applicable.  



(ii)  The April 2007 VA evaluation


1000 
Hz
2000 
Hz
3000 
Hz
4000 
Hz
Avg.
Speech 
Discriminati
on
RIGHT
55
65
70
80
67.5 
dB
68%
LEFT
55
70
70
70
66.25 
dB
72%

The April 2007 VA audiology evaluation shows that the 
Veteran's right ear manifests an average puretone threshold 
of 67.5 decibels [at 1000, 2000, 3000, and 4000 Hz], and 
speech discrimination of 68 percent.  Reference to 38 C.F.R. 
§ 4.85, Table VI, shows the Veteran's right ear hearing loss 
to be Level VI impairment.

The April 2007 VA audiology evaluation also indicates that 
the Veteran's left ear manifests an average puretone 
threshold of 66.25 decibels [at 1000, 2000, 3000, and 4000 
Hz], and speech discrimination of 72 percent.  Reference to 
38 C.F.R. § 4.85, Table VI, also shows the Veteran's left ear 
hearing loss to be Level VI impairment.  

Table VII [Percentage evaluation for hearing impairment] 
indicates that for bilateral Level VI hearing loss, a 30 
percent rating is assigned.  

The Board notes in passing that it has also considered the 
provisions of 38 C.F.R.    § 4.86 governing exceptional 
patterns of hearing impairment.  As shown by the April 2007 
VA audiology evaluation, all four of the specified 
frequencies in each ear were 55 dB or more.  Accordingly, 38 
C.F.R. § 4.86(a) is applicable, and the Veteran's Roman 
numeral designations for hearing impairment may be determined 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  In this case, application of Table VIA does 
not avail the Veteran of a higher disability evaluation 
because the Veteran's puretone threshold averages do not 
yield a Roman numeral designation greater than Level V 
hearing loss using Table VIA.  As described above, higher 
designations [VI for each ear] are designated using Table VI.  

Further, with respect to the application of 38 C.F.R. § 
4.86(b), the Veteran's hearing tests do not show a result of 
30 dB or less at 1000 Hz for either ear.  Therefore,     38 
C.F.R. § 4.86(b) is not applicable.  

(iii)  May 2009 VA evaluation


1000 
Hz
2000 
Hz
3000 
Hz
4000 
Hz
Avg.
Speech 
Discriminati
on
RIGHT
55
65
70
80
67.5 
dB
76%
LEFT
55
70
70
75
67.5 
dB
72%

The May 2009 VA audiology evaluation shows that the Veteran's 
right ear manifests an average puretone threshold of 67.5 
decibels, and speech discrimination of 76 percent.  Reference 
to 38 C.F.R. § 4.85, Table VI, shows the Veteran's right ear 
hearing loss to be Level IV impairment.

The May 2009 VA audiology evaluation also indicates that the 
Veteran's left ear manifests an average puretone threshold of 
67.5 decibels, and speech discrimination of 72 percent.  
Reference to 38 C.F.R. § 4.85, Table VI, shows the Veteran's 
left ear hearing loss to be Level VI impairment.  

Table VII [Percentage evaluation for hearing impairment] 
indicates that for a right and left ear with respective Level 
IV and VI hearing loss, a 20 percent rating is assigned.  

However, as above, 38 C.F.R. § 4.86(a) is applicable as to 
the Veteran's May 2009 audiometric scores because all four of 
the specified frequencies in each ear were 55 dB or more.  
Here, Table VIA does allow for an increased Roman numeral 
designation from Level IV to Level V to be assigned for the 
Veteran's right ear only.  Still, Table VII indicates that 
for a right and left ear with respective Level V and VI 
hearing loss, a 20 percent rating is assigned.  

The Board notes that with respect to the application of 38 
C.F.R. § 4.86(b), the Veteran's hearing test in May 2009 do 
not show a result of 30 dB or less at 1000 Hz for either ear.  
Therefore, 38 C.F.R. § 4.86(b) is not applicable.  

Accordingly, the specific requirements for an increased 
rating greater than 30 percent in terms of pure tone 
threshold averages and speech reception test results have not 
been met.  The Veteran's recent test results clearly fall 
within the parameters for a 30 percent rating under 38 C.F.R. 
§ 4.85.  

Fenderson considerations

As noted above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, a 30 disability rating has been assigned since 
the effective date of service connection, June 22, 2005.  VA 
audiometric testing in October 2005, April 2007, and May 2009 
fail to demonstrate puretone threshold averages and speech 
reception percentages warranting a disability rating higher 
than the currently-assigned 30 percent at any time.  
Accordingly, staged ratings are not applicable.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                           
See also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.
  
The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report of the examination to facilitate determinations 
regarding extraschedular consideration.  See Martinak, 21 
Vet. App. at 455.  The Court noted that unlike the rating 
schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely 
exclusively on objective test results to determine whether an 
extraschedular rating is warranted.  

While the April 2007 and May 2009 VA audiologists did not 
specifically address the functional effects caused by the 
Veteran's bilateral hearing loss, the Board finds that no 
prejudice results to the Veteran and, as such, the Board may 
proceed with a decision.  Crucially, other evidence of record 
adequately addresses this matter.  At the October 2005 VA 
examination, the Veteran reported that the situations of 
greatest difficulty were certain tones, certain voices in 
which speakers must be close to him, and background noise.  
The Veteran also indicated that he could not enjoy music.  In 
a handwritten personal statement received by the RO on 
February 27, 2007, the Veteran reported that his hearing was 
"much worse and [he] cannot carry on a conversation with 
certain people.  I just cannot understand what is said."  
The Veteran also indicated in this statement of his need for 
new hearing aids with stronger capacity.  Therefore, while 
the April 2007 and May 2009 VA audiology reports are 
defective under Martinak, the Board finds that the evidence 
of record is sufficient for the Board to consider whether 
referral for an extraschedular rating is warranted under 38 
C.F.R. § 3.321(b) (2009).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right ear hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers puretone decibel hearing loss and speech 
discrimination hearing loss.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate [which 
it manifestly is not], the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The Board has been unable to identify an 
exceptional or unusual disability picture, and neither has 
the Veteran.  The record does not show that the Veteran has 
required frequent hospitalizations for his bilateral hearing 
loss.  Indeed, it does not appear from the record that he has 
been hospitalized at all for that disability.
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
no indication in the record that the Veteran's bilateral 
hearing loss causes any unusual employment impairment.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the 
Veteran's service-connected bilateral hearing loss causes 
impairment with employment over and above that which is 
contemplated in the assigned 30 percent schedular rating.       
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board therefore 
has determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for an increased rating 
greater than 30 percent for the Veteran's service-connected 
bilateral hearing loss are not met.  A preponderance of the 
evidence is against the claim.  Therefore, the benefit sought 
on appeal is denied.


ORDER

Entitlement to an increased disability rating greater than 30 
percent for service-connected bilateral hearing loss is 
denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


